FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 July 15, 2013 VIA EDGAR Ms. Christina DiAngelo Mr. Jeffrey Long U.S. Securities and Exchange Commission Division of Investment Management Office of Disclosure and Review treet, NE Washington, DC 20549-8626 Subject: Franklin, Templeton, and Mutual Series Funds (the “Funds”) (as listed on the attached Appendix) Dear Ms. DiAngelo and Mr. Long: On behalf of the above-referenced Funds, the following are the responses to the Staff’s comments conveyed telephonically on June 4, 2013 with regard to the various filings made by the Funds with the U.S. Securities and Exchange Commission (“SEC”) on Forms N-CSR, N-SAR and N-PX, as well as corresponding disclosures made in their prospectuses filed as part of their Registration Statements on Form N-1A. References made to the Funds’ shareholder reports are referring to those shareholder reports reviewed by the SEC Staff, as listed on the Appendix. Each comment is summarized below, followed by the Funds’ response to the comment. A. Comments to Series/Class Information: 1. Comment: Please update the series and class information on the EDGAR company database of the Funds in the following table to include ticker symbols for the following classes (this list may not be all-inclusive).[1] Registrant Fund Class Franklin Tax Free Trust Franklin Maryland Tax-Free Income Fund Advisor Class Franklin Tax Free Trust Franklin Massachusetts Tax-Free Income Fund Advisor Class Franklin Tax Free Trust Franklin Double Tax-Free Income Fund Advisor Class Franklin Strategic Series Franklin Biotechnology Discovery Fund Advisor Class Franklin Strategic Series Franklin Focused Core Equity Fund C, R and Advisor Franklin Mutual Series Funds Mutual Beacon Fund Class R Franklin Mutual Series Funds Mutual European Fund Class R Franklin Mutual Series Funds Mutual Quest Fund Class R Franklin Mutual Series Funds Mutual International Fund All classes Franklin Templeton Fund Allocator Series Franklin Templeton Corefolio Allocation Fund Class R and Advisor Franklin California Tax-Free Trust Franklin California Insured Tax-Free Income Fund Advisor Class Franklin Templeton Fund Allocator Series Franklin Templeton Multi-Asset Real Return Fund All classes Franklin Investors Securities Trust Franklin Balanced Fund Class R, R6 and Advisor Franklin Investors Securities Trust Franklin Low Duration Total Return Fund Class C, R6 and Advisor Franklin Investors Securities Trust Franklin Equity Income Fund Class R6 and Advisor Franklin Templeton Money Fund Trust Franklin Templeton Money Fund Class A [1] The Staff referenced Rule 313 of Regulation S-T concerning the requirements to keep information regarding existing and new series and/or classes current, including series and/or class (contract) names, ticker symbols and status (active or inactive). # 1230712 v. 2 Ms. Christina DiAngelo Mr. Jeffrey Long July 15, 2013 Page 2 Response: The series/class information of the above-referenced Registrants has been updated as applicable. 2. Comment: Please correct the ticker symbol for Advisor Class shares of the Franklin Adjustable U.S. Government Securities Fund. The March 1, 2013 prospectus lists the ticker as “FAUZX” while the series and class information in Edgar lists the ticker symbol as “FAGZX”. Response: The discrepancy has been corrected. 3. Comment: The Money Market Portfolios currently consists of one active series, The Money Market Portfolio. The series and class information in Edgar lists another series as being active. Please update the series and class information to remove this series. Response: The series/class information has been updated as of June 13, 2013. 4. Comment: The series and class information for Franklin Floating Rate Master Trust lists two active classes; however, this Fund has only one active class. Please update the series and class information. Response: The series/class information has been updated as of June 13, 2013. B. Comments Regarding Funds’ Filing History: 1. Comment: Please note that when amended filings are made and those filings require certifications, we expect the certifications to be updated to the date of the amended filing, even if the amended filing is made one day later than the original filing. For example, with respect to Franklin Universal Trust, the initial N-CSR was filed on October 29, 2010 and an amended filing was made on November 2, 2010; however, the certifications in the amended filing contained a date of October 28, 2010, the date of the original certifications. Ms. Christina DiAngelo Mr. Jeffrey Long July 15, 2013 Page 3 Response: The Funds will provide updated certifications as necessary going forward. 2. Comment: With respect to Funds that have filed a Form N-17f-2, verification of securities by an independent public accountant and the filing of the certificate of such accountant is required at least three times during each fiscal year. It appears that such Funds that filed a Form N-17f-2 only filed one certificate during the 2009-2010 fiscal year, rather than the required three. Please explain. Response: The 17f-2 counts were properly performed as required; however the Forms N-17f-2 were inadvertently not filed for the 2009-2010 fiscal year. Improved procedures were developed and there have been no missed filings since. The omitted N-17f-2 filings for 2010 were filed in June 2013. C. Comments to Form N-SAR: 1. Comment: The Accountants Report on Internal Control attached as an exhibit to the Form
